Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/21/2022 has been entered.
Specification
The objection to the abstract has been removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections of Claims 35 and 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Us Patent No. 4,643,494 (Marleau hereinafter).
In re claim 32, with reference to Figs. 1-8, Marleau discloses: A crate (32) having a base (see Fig. 4) and side-walls upwardly extending from the base (see Fig. 5 below), of which at least two opposite side-walls are locking side-walls extending parallel to one another, each of the locking side-walls is configured at a bottom surface thereof with at least one sliding locking slot (30) extending parallel to said locking side-wall and defining a primary sliding path (along 46/48); said at least one sliding locking slot is configured with at least one arresting rib (see Fig. 5) and an uncovered portion extending behind the at least one arresting rib (the slot is considered “uncovered” as the locking tongue is able to enter the slot, as the claim does not provide a directional frame of reference to further clarify what is meant by the term “uncovered”); another one of the top surface of the locking side-walls is configured with at least one locking tongue disposed parallel to said locking side-wall and configured for sliding arresting with a respective locking slot (see annotated Fig. 5 below), the at least one sliding locking slot serving as a receiving bay for the at least one locking tongue (see Fig. 5 below), and a third wall, extending between the two parallel locking side-walls, is configured at a bottom end with a locking latch (50), slidingly displaceable, normal to said primary sliding path (i.e. vertical relative to 46/48), between a retracted position (when moved in direction of 54) and a projecting position (as in Fig. 5), wherein at the projecting position it is configured for engaging a latch arresting portion (35) of another one of a top end and a bottom end of a third wall edge of a top or bottom crate, respectively (See fig. 5 below).

[AltContent: arrow][AltContent: textbox (Locking Tongue Male Projection)][AltContent: textbox (Front/3rd Wall)][AltContent: textbox (Tongue)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rib)][AltContent: arrow][AltContent: textbox (Side Wall)][AltContent: arrow][AltContent: textbox (Side Wall)][AltContent: arrow]
    PNG
    media_image1.png
    635
    748
    media_image1.png
    Greyscale

In re claim 33, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the sliding locking slots constitute sliding female coupling members of one object (e.g. top tray 32), and the locking tongues constitute male coupling members of a male-female coupling system of another object (e.g. bottom tray 34), wherein the male coupling member is configured for engaging a female coupling member such that sliding the male coupling member into the female coupling member along a sliding path causes the male coupling member to be arrested by the female coupling member, thus causing coupling between the one object and the other object (see Figs. 5 and 7).
In re claim 34, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein at a stacked position, where the crate (32) is mounted over a second, like crate (34), the locking latch (50) is engageable with the latch arresting portion (35) thereby preventing sliding displacing the crate along the primary sliding path, as a consequence of which the crate cannot detach from the second crate.
In re claim 35, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein at the stacked position, base edges of a top crate configured with locking tongue male projections (see Fig. 5 above), engage with female type locking slots configured at the top edges of the bottom crate (underneath tongue of 34), slidably engageable along said primary sliding path and arrested in a vertical direction, wherein the locking latch (50) prevents sliding displacement of the crates, so that the stacked crates are securely stacked and engaged with one another (as shown in Fig. 5).
In re claim 36, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein one or more features selected from the group consisting of: (i) the crate is rectangular (see Fig. 1), with the two locking side-walls being left and right side-walls of the crate, and the third wall being a front side-wall of the crate (See Fig. 5 above), and (ii) at least the locking side-walls of the crate extend to the same height from the base of the crate (See Fig. 7).
In re claim 37, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the locking latch is normally biased into its projecting position (see Figs. 5 and 6, the latch 50 must pulled upwards/disengaged against the bias of springs 50g).
In re claim 38, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the locking latch has at least one feature selected from (i) being manually displaceable between its respective projecting position and retracted position (via tab 20).
In re claim 39, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the locking latch (50) extends from a bottom end of the third wall (see Fig. 5 above) and is configured for engaging with a latch arresting portion (35) at a top of a third wall of a second crate (34) below said crate (see Fig. 5).
In re claim 40, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the latch arresting portion (35) is an inside wall surface of the third wall of a crate below said crate (see Fig. 5).
In re claim 41, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the locking latch and the latch arresting portion are configured at a front wall of the crate, where the primary sliding path extends between the front wall to a rear wall of the crate (note that the path extends in a direction from one sidewall to the other sidewall, that path being located “between” the front and rear walls of Marleau).
In re claim 42, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein a gliding ramp portion (right-hand element 60 in Fig. 5) is configured at the third wall, for guidance of the locking latch into latch arresting portion (see Fig. 5).
In re claim 43, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein carrying handles (openings in plates 32a) are configured at an outside wall surface of at least at two opposite side walls.
In re claim 44, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the third wall of the crate is configured with a manipulating handle (opening of plate 32a receives fingers for manipulating the latch at 20).
In re claim 45, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein (i) the manipulating handle is disposed within finger reach from the locking latch manipulating portion (at 20), or (ii) the locking latch is manipulable between the projecting position and the retracted position using a single finger of a hand, whilst simultaneously holding the manipulating handle (a users hand/finger extending though the opening in plate 32a to manipulate the latch at ridge 20).
In re claim 46, with reference to the Figs. noted above, Marleau discloses the claimed invention including wherein the locking latch normally projecting from a bottom face of the crate (see Fig. 7), whereby one or more protecting seat members are provided, extending at least at the vicinity of the locking latch to an extent substantially similar to a projecting length of the locking latch (bottom edge of 34 projects almost as far down as the latch 50, therefore the length is “substantially similar” such that only the ramps 50a and 50b are exposed to ride ramps during engagement, the bottom edge of 34 “protecting” the remainder of the latch 50).

[AltContent: textbox (Protecting seat)][AltContent: arrow]
    PNG
    media_image2.png
    259
    504
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marleau.
In re claim 47, Marleau discloses the claimed invention including wherein a top surface of the locking side-walls is configured with one or more protuberances configured with a substantially upright outside-facing surface (at 28 in Fig. 5) and an inside-facing surface (within the cavity of 32); the protuberances are configured for engaging within depressions disposed in register at a bottom surface of a like-crate stacked above (the slot 30 into which each crate engages), to thereby prevent outwards buckling of the locking side walls of a bottom crate (i.e. the sidewalls are considered to extend to the corners of the crate, thereby the portions of the protuberance and slot/depression formed on the sidewalls prior to the corners at least partially prevent outwards warping or bending of the sidewalls, since the protuberances and sidewall portions of the slots are engaged through friction).
Marleau does not disclose wherein the inside facing surface(s) is/are inclined.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the inside surfaces of the protuberances as inclined, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, page 9, applicant has not disclosed any criticality for the claimed limitations.

Claim 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marleau as applied to claim 32 above, and further in view of US PG Pub No. 2003/0056462 (Furuta hereinafter).
In re claim 48, Marleau discloses the claimed invention except with an auxiliary coupling arrangement for sliding articulating the crate to another object, wherein the auxiliary coupling arrangement is configured on an outside face of one or more of any of the side walls of the crate and on the base of the crate.
However, with reference to Figs. 1 and 5-8, Furuta discloses an article storage case wherein an auxiliary coupling arrangement is provided (4, 6) at an outside face of a wall (1a), and on a base (at 8) of the crate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sidewalls of Marleau to have included an auxiliary coupling arrangement as taught by Furuta for the purposes of facilitating stable lateral stacking of many crates during side-by-side transport (paragraph 0041 of Furuta).
In re claim 49, Marleau in view of Furuta disclose the claimed invention including wherein (i) the object is a mounting platform (laterally mounted member 1 of Furuta) articulated to any stationary or mobile member (such as skate 11), disposed vertically or horizontally, and configured with one or more female couplers elements (6) of a male-female coupling, or (ii) the auxiliary coupling arrangement comprises one or more male-female slider coupler type elements (i.3. 8, and rim 3) on an outside face the base of the crate (see Furuta Fig. 8).
In re claim 50, Marleau in view of Furuta disclose the claimed invention including wherein the auxiliary coupling arrangement comprises one or more male-female slider coupler type elements (4, 6) on an outside face of one or more of the side walls of the crate.
In re claim 51, Marleau in view of Furuta disclose the claimed invention including wherein (i) an auxiliary sliding path extends normal to a primary sliding path of the crate (since in combination the elements 4 and 6 of Furuta are mounted on the sidewalls of Marleau), (ii) the one or more auxiliary male coupling member (4) is configured for engaging a female coupling member (6) such that sliding the auxiliary male coupling member into the female coupling member along a sliding path causes the male coupling member to be arrested by the female coupling member, thus causing coupling between the crate and the objects (see Furuta Fig. 8).
In re claim 52, Marleau in view of Furuta as in re claim 48 above, discloses the claimed invention wherein one or more auxiliary male coupling members (4) for sliding coupling engagement with a female coupling member (6) of a male-female slider coupler, the auxiliary male coupling member having a female-engaging portion (4b) projecting from an outside face of the crate and comprising at least one locking tongue (4a) projecting laterally outwardly from the female-engaging portion, the auxiliary male coupling member being configured for sliding engagement with one or more inwardly-directed arresting ribs (6a) of a female coupling member of the object, wherein coupling engagement takes place along an auxiliary sliding path (paragraph 0040).
In re claim 53, Marleau in view of Furuta disclose the claimed invention including wherein the female coupling member comprising a depressed locking location defined in a surface of a second object, said depressed locking location defined by surface boundaries (see Figs. 10 and 11, ends of plate forming element 5 arrests mated element 4), said depressed locking location defining said auxiliary sliding path extending between a male coupling member insertion end and a male coupling member arresting end, and configured with at least one arresting rib laterally inwardly extending from the surface boundaries, the female coupling member being configured for slidingly receiving a male coupling member along the auxiliary sliding path (paragraph 0047).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 11 of the Remarks that Marleau does not disclose the uncovered portion of the sliding locking slot behind the rib.  However, as described in re claim 1 above, the slot of Marleau is considered “uncovered” as the locking tongue is able to enter the slot, as the claim does not provide a directional frame of reference to further clarify what is meant by the term “uncovered”.  For example, a typical household “outlet cover” covers the outlet not vertically, but horizontally, and is still considered covered, and in Marleau the slot is “uncovered” to allow the tongue to access the slot.
No other references are separately argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733